Citation Nr: 1749987	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-00 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1982 to June 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the RO that declined to reopen a claim for service connection for residuals of a left ankle injury on the basis that new and material evidence had not been received.  The Veteran timely appealed.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In January 2017, the Veteran withdrew his prior request for a Board hearing, in writing.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO confirmed and continued the previous denial of service connection for a left ankle disability.  The Veteran did not appeal or submit new and material evidence within one year of being notified.

2.  Evidence associated with the claims file since the June 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disability; and raises a reasonable possibility of substantiating the claim.

3.  Degenerative joint disease of the left ankle existed prior to active service and was asymptomatic at entry into service.  

4.  It is not shown by clear and unmistakable evidence that the pre-existing left ankle disability was not aggravated during active service, or that any increase was due to natural progression. 


CONCLUSIONS OF LAW

1.  The RO's June 2006 decision, confirming and continuing the previous denial of service connection for a left ankle disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  The evidence received since the RO's June 2006 denial is new and material; and the claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  A left ankle disability, to include degenerative joint disease, was aggravated in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied for the claims in this appeal.  All available records identified by the Veteran as relating to his claims have been obtained, to the extent possible. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

As the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Application to Reopen Claim for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim for service connection for a left ankle disability in June 1987.

The RO originally denied the claim for service connection in November 1987 on the basis that, although the Veteran was treated for an in-service left ankle sprain, he did not meet medical fitness standards due to pre-existing degenerative joint disease of the left ankle; and the absence of medical evidence showing aggravation of the left ankle condition in active service.

The Veteran again filed to reopen the claim for service connection in July 2005.  The RO denied service connection for left ankle injury in June 2006 on the basis that the evidence submitted was not new and material, and confirmed the previous denial.

The evidence of record at the time of the last denial of the claim in June 2006 includes service treatment records, the Veteran's Form DD 214, private treatment records, and statements by the Veteran.

On a "Report of Medical History" completed by the Veteran in June 1981, he checked "no" in response to whether he ever had or now had bone, joint, or other deformity; or foot trouble.  Clinical evaluation at the time of his enlistment examination in June 1981 revealed abnormal feet.  The examiner noted asymptomatic pes planus, not considered disabling.  The Veteran entered on active duty in February 1982.  He successfully completed recruit training and began advanced infantry training. 

Service treatment records show complaints of left ankle sprain in April 1982.  X-rays at that time revealed degenerative joint disease.  A May 1982 Entrance Physical Standards Board Proceedings report shows a chief complaint of chronic pain in the left ankle, and a history of presenting with ankle pain after activity and exertion since the beginning of basic training.  Examination revealed mild edema at both malleoli of the ankle joint, and decreased dorsiflexion to zero degrees.  X-ray findings included mild degenerative changes at the medial aspect of the body of the talus. The diagnoses were tarsal coalition and degenerative joint disease of the left ankle.  The Veteran's profile was limited to no crawling, stooping, running, or jumping; and marching limited to one mile, and standing limited to one hour.

Records show that the Veteran subsequently separated from active service for a condition that existed prior to service.  His Form DD 214 reflects a total of 3 months 17 days of active service; and the narrative reason for separation was that the Veteran did not meet procurement medical fitness standards.
  
Private treatment records show a diagnosis of post-traumatic arthritis of the left ankle in September 2005.  At that time the Veteran reported injuring his left ankle in active service in 1982, and reported that he spent two years in active service; and his current complaints included chronic left ankle pain aggravated specifically by physical activity.  Ranges of motion of the left ankle and subtalar joints were shown as limited secondary to pain.

Based on this evidence, the RO concluded that the evidence submitted failed to establish that a left ankle disability was incurred in service, or permanently aggravated by service.  The Veteran was informed of the RO's denial in June 2006, and he did not appeal.

The Veteran again initiated a claim for service connection for a left ankle disability on August 9, 2010.

Evidence added to the record since June 2006 includes private treatment records, dated in August 2010, that note the Veteran's extensive marching history in active service when he initially starting have left ankle pain; an October 2013 VA medical opinion, stating that left ankle degenerative joint disease was less likely than not caused by, or a result of, or aggravated by active service; statements of several of the Veteran's friends who confirm that the Veteran had never injured his left ankle while playing competitive basketball in high school and college; and statements of the Veteran that he does not recall injuring his left ankle prior to basic training and that if arthritis was pre-existing, it was aggravated beyond the normal progression due to active service.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the complaints of, and treatment for, ongoing symptoms of left ankle disability post-service for several years; and the medical records noting the onset of disability in active service.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Veteran's claim for service connection for a left ankle disability is reopened.  38 U.S.C.A. § 5108.



III.  Reopened Claim for Service Connection for a 
Left Ankle Disability

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic and a presumptive disease.  See 38 U.S.C.A. § 1101.

The Veteran seeks service connection for a left ankle disability, to include degenerative joint disease, which he believes had its onset in active service or was aggravated by active service.

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

The Board acknowledges that the Veteran's left ankle disability, to include degenerative joint disease, was not noted at his examination upon entry to service. Because a left ankle disability was not noted at entry, he is entitled to a presumption of soundness.  However, the presumption of soundness may be rebutted.  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by active service.  38 U.S.C.A. § 1111.  In this regard, VA may show a lack of aggravation by establishing that there was no increase in disability during active service or within one year after service; or may show that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1196.

Here, the competent evidence of record clearly and unmistakably demonstrates that degenerative joint disease of the Veteran's left ankle existed prior to active service.  Specifically, as noted above, X-rays documented mild degenerative changes of the Veteran's left ankle within two months of service entry, and a physician in active service indicated that such condition "EPTS" (existed prior to service).  Service treatment records also show that the Veteran was evaluated in April 1982 for complaints of left ankle sprain of two months' duration, and that he did not report any specific injury.  No significant injury or trauma involving the left ankle was documented in active service.  Moreover, a VA examiner in August 2013 explained that ankle arthritis occurs either as a result of a "gradual wear and tear process" stemming from daily use and involving repetitive ranges of motion and weight-bearing activities, or as a result of a "significant injury or trauma" to the ankle.  More recently, friends of the Veteran have corroborated that the Veteran had not suffered injuries to his left ankle over several years of playing competitive basketball prior to active service. 

Accordingly, the Board finds the X-ray evidence indicative of degenerative joint disease, resulting primarily from a "gradual wear and tear process;" and that the August 2013 examiner gave a reasoned discussion for the opinion of a pre-existing left ankle disability.  To the contrary, the private physician's diagnosis of post-traumatic arthritis of the left ankle in September 2005 was based on an inaccurate factual premise that the Veteran had served in active service for two years and, therefore, lacks probative value.

Moreover, the Board finds that the Veteran's in-service complaints referable to his left ankle sprain of two months' duration and chronic pain in the left ankle constitute credible evidence of worsening to demonstrate aggravation.  The Veteran reported that marching in active service exacerbated his symptoms.  This is supported by the fact that the Veteran was able to perform the rigorous activities of recruit training but after several months sought treatment and was placed on restricted duties because of ankle pain and dysfunction including an inability to dorsiflex the joint.  He continues to suffer from left ankle disability since leaving active service.  The Board finds the Veteran's descriptions of left ankle pain both in-service and after service, as credible and persuasive.  No examiner has indicated that any such worsening or showing of chronic pain in the left ankle in active service or since then reflects natural progression of the pre-existing disability.  

Rather, the October 2013 VA examiner opined that there was no aggravation based on a lack of documentation post-service of left ankle problems resulting in an unsteady gait or frequent falls or joint dislocation or ankylosis and that 20 years of constant use prior to service would have a greater impact on the development of degenerative disease than the two months of Army service.  While persuasive, the October 2013 VA examiner's opinion does not meet the high threshold of clear and unmistakable evidence that the Veteran's disability was not aggravated by active service.  The examiner cited only issues of causation by relative use before and during service and the absence of treatment for a traumatic injury.  The examiner did not address the Veteran's ability to perform rigorous training at the start of active duty but after two months was placed on restricted duty and found unable to continue to perform the duties required of the remainder of his enlistment.  

Under these circumstances, the presumption of soundness is not rebutted; and the Veteran's claim of entitlement to service connection for a left ankle disability, to include degenerative joint disease, is granted.


ORDER

The application to reopen the previously denied claim of service connection for a left ankle disability is granted.

Service connection for a left ankle disability, to include degenerative joint disease, is granted.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


